     Case 2:20-cv-02410-DDC-KGG Document 10 Filed 10/20/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

DEANNA PONTING,                               )
                                              )
                          Plaintiff,          )
                                              )
      vs.                                     )     Case No. 20-2410-DDC-KGG
                                              )
JOSHUA JORGENSEN, et al.,                     )
                                              )
                          Defendant.          )
                                              )

                        MEMORANDUM & ORDER ON
                         REQUEST FOR COUNSEL

      In conjunction with her federal court Complaint alleging violations of her

civil rights by the Sedgwick County Sheriff’s Department (Doc. 1), Plaintiff

Deanna Ponting previously filed an Application to Proceed Without Prepaying

Fees or Costs (“IFP application,” Doc. 3, sealed) with a supporting financial

affidavit (Doc. 3-1) and a motion requesting appointment of counsel (Doc. 4).

Upon review of those filings, this Court granted the IFP application, denied the

request for counsel, and recommended dismissal of Plaintiff’s claims to the District

Court. (See Docs. 5, 6.) Plaintiff has subsequently filed an additional request for

counsel. (Doc. 8.)



                                          1
     Case 2:20-cv-02410-DDC-KGG Document 10 Filed 10/20/20 Page 2 of 4




      The Court again notes that there is no constitutional right to have counsel

appointed in civil cases such as this one. Beaudry v. Corr. Corp. of Am., 331 F.3d

1164, 1169 (10th Cir. 2003). “[A] district court has discretion to request counsel to

represent an indigent party in a civil case” pursuant to 28 U.S.C. § 1915(e)(1).

Commodity Futures Trading Comm’n v. Brockbank, 316 F. App’x 707, 712 (10th

Cir. 2008). The decision whether to appoint counsel “is left to the sound discretion

of the district court.” Lyons v. Kyner, 367 F. App’x 878, n.9 (10th Cir. 2010)

(citation omitted).

      In its Order on the prior request for counsel, the Court enumerated and

analyzed the factors to be considered when a court is deciding whether to appoint

counsel for an individual: (1) plaintiff’s ability to afford counsel, (2) plaintiff’s

diligence in searching for counsel, (3) the merits of plaintiff’s case, and (4)

plaintiff’s capacity to prepare and present the case without the aid of counsel.

McCarthy v. Weinberg, 753 F.2d 836, 838-39 (10th Cir. 1985) (listing factors

applicable to applications under the IFP statute); Castner v. Colorado Springs

Cablevision, 979 F.2d 1417, 1421 (10th Cir. 1992) (listing factors applicable to

applications under Title VII). Thoughtful and prudent use of the appointment

power is necessary so that willing counsel may be located without the need to

make coercive appointments. The indiscriminate appointment of volunteer counsel




                                            2
     Case 2:20-cv-02410-DDC-KGG Document 10 Filed 10/20/20 Page 3 of 4




to undeserving claims will waste a precious resource and may discourage attorneys

from donating their time. Castner, 979 F.2d at 1421.

       Plaintiff has given the Court no reason to re-evaluate its prior analysis of

Plaintiff’s situation in the context of the four Castner factors.1 The only “new

information” in Plaintiff’s most-recent request for counsel is Plaintiff’s statement

that the Court should consider her “statement as well as [her] wellbeing.” (Doc. 8,

at 3.) The Court notes, however, that there is no written statement contained in, or

attached to, the motion. The motion contains no additional discussion of Plaintiff’s

“wellbeing.” In short, there is no new information for the Court to consider in the

context of a request for counsel.

       As such, Plaintiff has given the Court no basis by which to revise its prior

finding that there is no basis to distinguish Plaintiff from the many other untrained

individuals who represent themselves pro se on various types of claims in Courts

throughout the United States on any given day. Although Plaintiff is not trained as

an attorney, and while an attorney might present this case more effectively, this

fact alone does not warrant appointment of counsel. Plaintiff’s request for counsel

is, therefore, DENIED.




1
  The Court will incorporate by reference its prior analysis of the Castner factors in
regard to Plaintiff’s request for counsel. (See Doc. 5, at 3-6.)
                                             3
    Case 2:20-cv-02410-DDC-KGG Document 10 Filed 10/20/20 Page 4 of 4




     IT IS THEREFORE ORDERED that Plaintiff’s second request for

appointment of counsel (Doc. 8) is DENIED.

     IT IS SO ORDERED.

     Dated at Wichita, Kansas, on this 20th day of October, 2020.

                                     S/ KENNETH G. GALE
                                     KENNETH G. GALE
                                     United States Magistrate Judge




                                       4
